R: POSSIBLE ADA CONFLICTS WITH CLEET CERTIFICATION
THIS LETTER IS IN RESPONSE TO YOUR REQUEST OF JUNE 25, 1992, WHEREIN YOU REQUESTED AN UNOFFICIAL OPINION OF THE CONTINUED LEGAL EFFICACY OF A.G. OPIN. NO. 85-029. THIS OPINION DEALT WITH CLEET CERTIFICATION AND COURSE OF STUDY. YOUR CONCERN WAS THE EFFECT OF THIS OPINION IN LIGHT OF THE IMPLEMENTATION OF THE AMERICANS WITH DISABILITIES ACT FOUND AT TITLE 42 U.S.C.A. 12101 ET SEQ.
AFTER DISCUSSIONS WITH THE CHIEF COUNSEL, JANET HALIBURTON, AND YOUR PERSONNEL OFFICE, IT HAS BEEN DECIDED TO DEFER ANSWERING YOUR QUERY AT THE PRESENT TIME. THE REASONS BEHIND THIS ARE TWOFOLD. FIRST, IT HAS COME TO MY ATTENTION THAT CONGRESS IS GOING TO CONSIDER EXEMPTING PUBLIC SAFETY AGENCIES SUCH AS FIRE, POLICE AND OTHER LAW ENFORCEMENT ENTITIES FROM THE PROVISIONS OF TITLE I OF THE AMERICANS WITH DISABILITIES ACT. SHOULD THIS OCCUR, THERE WOULD BE NO REQUIREMENT FOR THE OKLAHOMA STATE BUREAU OF INVESTIGATION, ANY OTHER LAW ENFORCEMENT AGENCY OR CLEET TO MAKE REASONABLE ACCOMMODATION TO THOSE QUALIFIED INDIVIDUALS WITH A DISABILITY AND THEREFORE THE ABOVE-REFERENCED ATTORNEY GENERAL'S OPINION WOULD CONTINUE UNAFFECTED.
SECOND, SHOULD CONGRESS DECIDE NOT TO EXEMPT PUBLIC SAFETY AGENCIES FROM THE PROVISIONS OF TITLE I, THEN IT WOULD BE NECESSARY FOR YOUR AGENCY TO DEVELOP AN "ESSENTIAL JOB FUNCTION" DESCRIPTION FOR EACH POSITION WITH THE OKLAHOMA STATE BUREAU OF INVESTIGATION. THIS DESCRIPTION WILL SET FORTH NOT ONLY A JOB DESCRIPTION OF EACH POSITION, BUT ALSO THE PHYSICAL ABILITY/AGILITY REQUIREMENTS NEEDED TO PERFORM THE JOB. AS I AM NOT FAMILIAR WITH THE ESSENTIAL JOB FUNCTIONS OF THE VARIOUS POSITIONS WITHIN THE OKLAHOMA STATE BUREAU OF INVESTIGATION, IT IS INCUMBENT THAT YOUR AGENCY PREPARE THESE ESSENTIAL JOB FUNCTION DESCRIPTIONS.
ENCLOSED WITHIN FOR YOUR PERUSAL, PLEASE FIND THE ESSENTIAL JOB FUNCTION DESCRIPTION FOR THE POSITION OF POLICE OFFICER WHICH WAS ADOPTED BY THE OKLAHOMA POLICE PENSION AND RETIREMENT SYSTEM LAST YEAR.
DUE TO THE FACT THAT THE CALENDAR YEAR IS COMING TO AN END, WE WILL CLOSE THIS FILE AT THIS TIME. DEPENDING UPON THE STATUS OF THE PUBLIC SAFETY EXEMPTION OF THE AMERICANS WITH DISABILITIES ACT AT THE CONCLUSION OF THIS CONGRESSIONAL SESSION, YOU MAY WISH TO RESUBMIT THIS QUERY TO THIS OFFICE AT A LATER TIME.
(STEVEN K. SNYDER)